Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment to the drawings and the specifications filed 10/15/2020 are acceptable.

Status of applicant’s claims: 
Claims 1, 12, 13 and 14 indicated as “currently amended” and are pending.
Claims 2-11, 15-21, 23-28 and 32-35 are indicated as “withdrawn” and are not treated on the merits.
Pending claims 22, 29, 30 and 31 read on restricted embodiments and are not treated on the merits.

Election/Restrictions

Applicant’s response to the restriction requirement requests to include claims 1,2,3,12-14,22,23,29,30 and 31 for prosecution for reading on the elected embodiment consisting of Figures 8A-8J. In view of Examiner, applicant’s amended claims 22,23,29,30 and 31 have not been amended to remove the limitations “A multi-dosage 
Accordingly, claims 22,23,29,30 and 31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 22,23,29,30 and 31 are not treated on the merits.

Drawings

The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 
Applicant’s elected Figures 8A-8J do not specifically show the critical interaction of the structure of Figure 8J with the lockable dosage form container 8-10 of Figure 8A, wherein the engagement of adapter key with dosage form container do not show any dispensing of articles, how the articles are dispensed to one of ordinary skill in the art or whether the lockable extensions 8-230 disengage all locking mechanism elements 8-85. It is not clear if members in Figure 8A and 8J are a single apparatus or separate from the container.  Furthermore, the drawings do not specifically show a result of the movement of member 8-85 in Figures 8G-8H.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the limitations “A blister pack,” as recited in claim 1 line 1,
the limitations “blister pack holder,” as recited in claim 1 line 2,
the limitations “a multi-dosage form containing blister pack,” as recited in claim 1 lines 3-4,
the limitations “a depilling structure,” as recited in claim 1 line 5,

the limitations “at least one access port for accessing an element promoting regulated advancement of said advanceable blister pack holder,” as recited in claim 3 line 7-8,

the limitations “locking mechanism element prevents advancement of said advanceable blister pack holder,” as recited in claim 12 line 3,

the limitations “wherein said releasable locking mechanism element is an access port providing access of a locking protrusion of a regulated medication dispenser,” as recited in claim 13 line 2-3,
the limitations “locking protrusion of a regulated medication dispenser,” as recited in claim 13 line 3-4,
the limitations “a regulated medication dispenser ,” as recited in claim 13,14 lines 3,
the limitations “a multi-dosage form container,” as recited in claim 22 line 1,
the limitations “egress structure,” as recited in claim 22 line 5,

must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3,13,14,22 and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitations “a blister pack” in line 1, “an advancable blister pack” in line 2 and “a multi-dosage form containing blister pack,” in line 4.  The claim refers to the blister pack with three different names, it is unclear as to whether the blister pack, an advanceable blister pack and a multi-dosage form containing blister pack are 

Claim 3 recites the limitations “at least one access port for accessing an element promoting regulated advancement of said advanceable blister pack holder” as recited in lines 7-8. It is unclear as to whether the “access port” recites the same access port for the dosages as recited in line 4 or a different access port.  Furthermore, it is unclear as what is the element promoting regulated advancement is accessible through the access port.  It is generally understood and broadly construed to mean a different access port. Appropriate clarification is required.

Claims 22, 29, 30 and 31 recite the limitations “a multi-dosage form container” in line 1 of the preamble of claim 22. The preamble of dependent claims is required to recite “A blister pack dosage form container” as recited in the preamble of the primary claim 1, which defines that the structural elements claimed in the dependent claims are of an apparatus as recited in the primary claim 1. By reciting different preambles in each of the dependent claims, it is unclear as to whether the claimed apparatus still is claiming the structure of the primary claim or a separate independent apparatus not specifically recited.  Thus, determining the bounds of the claims is difficult.  It is required the applicant correct the structure as recited in the dependent claims to further narrow the structure in the progressive dependent claims.  Similar issue in claim 29,30 and 31. Appropriate action is required.



CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a depilling structure” as recited in claim 1 line 5. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim limitation “a depilling structure” as recited in claim 1 line 5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the said function cite above. The use of the term “structure” is not adequate structure for performing the cited function because it does not describe a particular structure for performing the function. 
The specification does not provide sufficient details such that one of ordinary skill in the art would understand which filter structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 

(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2,3,12-14, 22 and 29-31 are rejected under 35 U.S.C. 102(b) as being clearly anticipated by Hilliard (US 7,104,417).

Referring to claim 1.  Hilliard discloses a blister pack dosage form container (10; Figure 1), comprising:
i) an advanceable blister pack holder (housing of 16), comprising a series of access portals (openings created at bottom of 16 during dispensing) sized to accommodate pass-through of at least one dosage form (pills P) contained within a multi-dosage form containing blister pack (16) located within said advanceable blister pack holder (housing of 16) proximally therethrough upon engagement of a depilling structure (30), wherein said depilling structure (30) displaces said dosage form (pill P) laterally (laterally downwards; see arrow; Figure 6).

Referring to claim 2.  Hilliard discloses a blister pack dosage form container (10; Figure 1), comprising:
wherein said blister pack dosage form container (10; Figure 1) further comprises a lockable blister pack dosage form outer container (14), comprising a tamper proof 

Referring to claim 3.  Hilliard discloses a blister pack dosage form container (10; Figure 1), wherein said tamper proof lockable blister pack dosage form outer container (including member 14 and 12) further comprises:
at least one access portal (34; Figure 5) sized to accommodate pass-through of at least one dosage form (P) and to align with at least one of said series of access portals (openings created at bottom of 16 during dispensing) in said advanceable blister pack holder (housing of 16);
at least one access port (opening for 54; Figure 4) for accessing an element (56) promoting regulated advancement of said advanceable blister pack holder (housing of 16); and
at least one releasable locking mechanism element (54).

Referring to claim 12.  Hilliard discloses a blister pack dosage form container (10; Figure 1), comprising:
wherein said releasable locking mechanism element (including members 54 and 56; Figure 7) prevents advancement of said advanceable blister pack holder (when member 54 is undepressed blister pack cannot advance; see Figure 4).

Referring to claim 13.  (Note the structure claimed in claim 13 does not appear in the elected embodiment consisting of Figures 8A-8J; the claimed structure appears to be of a different embodiment; clarification is required) 
Hilliard discloses a blister pack dosage form container (10; Figure 1), comprising:
wherein said releasable locking mechanism element (including members 54 and 56; Figure 7) is an access port  providing access of a locking protrusion of a regulated medication dispenser  therethrough (bottom opening portions of 16; Figure 7), upon incorporating said blister pack dosage form container (14) within the regulated medication dispenser (10), such that advancement of the advanceable blister pack holder (16) contained therein is prevented (when not engaging member 54)(applicant claim is not clear as what structure of Figure 8A-8J is being recited or whether a different unelected embodiment is recited).

Referring to claim 14.  Hilliard discloses a blister pack dosage form container (10; Figure 1), comprising:
wherein said releasable locking mechanism element (including members 54 and 56; Figure 7) is a movable locking extension (member 54 can be depressed inward to release lock), which releasably engages the advanceable blister pack holder (16), such that advancement of the advancable blister pack holder (16) is prevented (member 14/16 cannot be rotated without pressing member release 54).



Referring to claim 22.  (note applicant recites a multi-dosage for container; See restricted claims above) 
Hilliard discloses a multi-dosage form container (10; Figure 1), comprising:
i)    an advanceable multi-sectioned dosage form holder (16), comprising a series of access portals sized to accommodate pass-through (openings created at bottom of 16 during dispensing) of at least one dosage form (P) contained within said multi-sectioned dosage form holder (16) proximally therethrough upon alignment with an egress structure (34) wherein said egress structure (34) provides for lateral displacement (laterally downwards) of said at least one dosage form (P); and
ii)    a lockable outer container (10), comprising a tamper proof (54) casing (16) within which said multi-sectioned dosage form holder (16) is contained.

Referring to claim 29.   (Dependent on a withdrawn claims 23) 
Hilliard discloses a multi-dosage form container (10; Figure 1), wherein said releasable locking mechanism element (54) prevents advancement of said advanceable multi-sectioned dosage form holder (16).

Referring to claim 30.  (Dependent on a withdrawn claim 23) 


Referring to claim 31.  (Dependent on a withdrawn claim 23) 
Hilliard discloses a multi-dosage form container (54) wherein said element is a movable locking extension (interior tip of 54), which may be engaged upon incorporating said multi-dosage form container (54) within a regulated medication dispenser (Figure 1), such that advancement of said advanceable multi-sectioned dosage form holder (16) contained therein is prevented (member 14 cannot be rotated without pressing member release 54).

Response to Arguments

Applicants claims are poorly constructed, structure of dependent claims leads to a broader interpretation of the claimed subject matter wherein the limitations read on subject matter disclosed in unelected embodiments.  Applicant’s use of multiple preambles types is confusing such that it is unclear as to which embodiment is considered.  Applicants, liberal use of the different names for the same elements in the 
The applicant may wish to contact the examiner via an interview if addition information is required to correct the claims.

Curent status of applicant’s claims: 
Claims 1, 12, 13 and 14 indicated as “currently amended” and are pending.
Claims 2-11, 15-21, 23-28 and 32-35 are indicated as “withdrawn” and are not treated on the merits.
Pending claims 22, 29, 30 and 31 read on restricted embodiments and are not treated on the merits.

In regard to election/restriction remarks, the applicant is required recite structural elements present in the embodiments of the elected Figures 8A-8J.
Drawings are objected in view of new drawings objections cited above.  
The applicant relies on structure shown in Figure 1E to show “a blister pack dosage”; 
relies on Figures 2A and 2B to show “a multi-dosage form containing blister pack;
relies on Figures 1E, 2A and 3D to show “lockable blister pack dosage form outer container”;
relies on Figures 3C and 3D to show “said element is a portal providing access of a locking extension there through” and “an access port”;

relies on Figures 3C,3D and 5E to show “a regulated medication dispenser”.
Applicant relies on Figures of alternatives embodiments to disclose structure specifically claimed in the elected claims thus the drawings objections are maintained.
In regards to 35 USC 112 rejections, the examiner has considered the response filed however new 112 2nd rejections are now cited above.

Amended claims that are currently pending are rejected above, included all newly added limitations.
It is suggested the applicant adhere to the restriction requirement and only included subject matter that is clearly shown in only the elected embodiment. The Applicant cannot combine elements of different embodiments in many of the dependent claims as currently cited.  In order to expedite prosecution it is suggested the applicant correct all restriction related issue such that the examiner is not evaluating claimed structure of non-elected embodiments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651